
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Jackson of
			 Illinois introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to taxing the people of the United States
		  progressively.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.The Congress of the United States shall tax
				all persons progressively in proportion to the income which they respectively
				enjoy under the protection of the United States.
					2.The Congress shall have power to enforce
				and implement this article by appropriate
				legislation.
					.
		
